Citation Nr: 0109312	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-07 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility to VA death pension benefits. 


INTRODUCTION

The appellant's husband had active military service from 
November 20, 1918 to December 19, 1918. This matter comes on 
appeal from a December 1999 decision by the Manila VA 
Regional Office.


FINDING OF FACT

The appellant's spouse did not have verified service during a 
period of war.


CONCLUSION OF LAW

Basic eligibility for VA death pension benefits is not 
demonstrated. 38 U.S.C.A. §§ 1521, 1541 (West 1991); 
38 C.F.R. § 3.2 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall pay to each veteran of a period of war 
who is permanently and totally disabled from non-service-
connected disability not the result of the veteran's willful 
misconduct, pension at the rate prescribed by this section. A 
veteran meets the service requirements of this section if 
such veteran served in the active military, naval, or air 
service during a period of war. 38 U.S.C.A. § 1521(a)(j).

The Secretary shall pay to the surviving spouse of each 
veteran of a period of war who met the service requirements 
prescribed in section 1521(j) of this title pension at the 
rate prescribed by this section. 38 U.S.C.A. § 1541(a).

The term period of war in reference to pension entitlement 
under 38 U.S.C. 1521, 1541 and 1542 means for World War I: 
April 6, 1917, through November 11, 1918, inclusive. If the 
veteran served with the United States military forces in 
Russia, the ending date is April 1, 1920. Service after 
November 11, 1918 and before July 2, 1921 is considered World 
War I service if the veteran served in the active military, 
naval, or air service after April 5, 1917 and before November 
12, 1918. 38 C.F.R. § 3.2(c).

The appellant has claimed entitlement to VA death pension 
benefits based on service by her late spouse in World War I. 
The National Personnel Records Center has certified that the 
appellant's spouse had active service in the United States 
Army from November 20, 1918 to December 19, 1918. As provided 
in 38 C.F.R. § 3.2, however, the service of the appellant's 
spouse began, November 20, 1918, after the World War I ended 
for VA purposes, November 18, 1918. It is not shown that the 
appellant's spouse served with U.S. military forces in 
Russia.

During his lifetime, the appellant's spouse claimed service 
from December 1941 to December 1945 with the Hawaiian Rifles. 
Such service has not been verified. Nonetheless, the Hawaiian 
Rifles was a civilian defense force made up by Filipino 
plantation workers, and therefore service by the appellant's 
spouse, if any, in this organization is not considered active 
military service for VA benefit purposes. 

Accordingly, the appellant does not have basic eligibility to 
VA death pension benefits based on the military service of 
her late spouse. In a case where the law and not the evidence 
is dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430.  As such, the appeal is denied.


ORDER

Basic eligibility to VA death pension benefits is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

